NRD (12/1/18)                  UNITED STATES BANKRUPTCY COURT                      U.S. BANKRUPTCY COURT
                                        District of Oregon                          DISTRICT OF OREGON
                                                                                            FILED
In re                                          )
 Mark Alan Denney                              )                                          June 3, 2019
                                                   Case No. 14−37053−pcm13
Debtor(s)                                      )                                   Clerk, U.S. Bankruptcy Court
                                               )   Notice re: Completion of Plan
                                               )   Payments; Debtor                         BY DEPUTY
                                               )   Requirements(s) for Entry of
                                               )   Discharge; Intent to Possibly
                                               )   Close Case Without Entry of
                                               )   Discharge; and 11 USC § 522(q)(1)
                                               )   Motion Deadline
                                               )
                                               )

The trustee has notified the court that the plan payments in this Chapter 12/13 case have been completed,
now, therefore,

NOTICE IS GIVEN THAT the debtor(s) must completely fill out, sign, and file Local Bankruptcy Form (LBF)
525, Individual Debtor's Certification Regarding Payment of Domestic Support Obligations in a Chapter
12/13 Case, and Statement Re 11 USC § 522(q)(1) Applicability, within 21 days of the FILED date above,
or else this case may be closed, upon completion of all case administration, without entry of a discharge
order or further notice.

NOTICE IS FURTHER GIVEN THAT any interested party wishing to file a motion for the court to not enter
a discharge because there is a pending proceeding for which the debtor(s) may be found guilty of a felony
or liable for a debt of a kind described in 11 USC § 522(q)(1) must, within 21 days of the FILED date
above, file a written motion with a certificate of service on the debtor(s), any trustee, U.S. Trustee, and
their attorneys

                                                                           Clerk, U.S. Bankruptcy Court
                                                                           1050 SW 6th Ave. #700
                                                                           Portland, OR 97204




                         Case 14-37053-pcm13           Doc 110    Filed 06/03/19
